     Case 1:20-cv-00245-DAD-EPG Document 22 Filed 03/11/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RODNEY E. BROWN,                                  No. 1:20-cv-00245-DAD-EPG (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   MARIA GUTIERREZ, et al.,
                                                       (Doc. Nos. 1, 13)
15                      Defendants.
16

17           Plaintiff Rodney E. Brown is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 2, 2020, the then-assigned magistrate judge screened plaintiff’s complaint and

21   found that plaintiff failed to state a cognizable claim upon which relief may be granted. (Doc.

22   No. 8.) Plaintiff was provided with the applicable legal standards, mailed an amended civil rights

23   complaint form, and directed to file an amended complaint within thirty (30) days of the order.

24   (Id. at 9.) Plaintiff was also warned that if he failed to file an amended complaint as directed in

25   the screening order, the then-assigned magistrate judge would recommend his action be

26   dismissed. (Id. at 10.) Plaintiff failed to file an amended complaint; instead, on April 27, 2020,

27   plaintiff filed objections to the screening order. (Doc. No. 12.)

28   /////
                                                       1
     Case 1:20-cv-00245-DAD-EPG Document 22 Filed 03/11/21 Page 2 of 3


 1          On June 25, 2020, the assigned magistrate judge issued findings and recommendations,

 2   recommending that this action be dismissed due to plaintiff’s failure to state a cognizable claim

 3   upon which relief may be granted. (Doc. No. 13.) Following the granting of an extension of time

 4   in which to do so, plaintiff timely filed objections on August 14, 2020.1 (Doc. No. 16.)

 5          In his objections, plaintiff argues that the previously-assigned magistrate violated the

 6   Federal Rules of Civil Procedure, intentionally misunderstood plaintiff’s factual allegations, and

 7   screened plaintiff’s suit in a discriminatory and arbitrary fashion because it appeared to plaintiff

 8   “as if [the assigned magistrate judge] was aiming to cause the lawsuit to fail deliberately.” (Id. at

 9   1, 4.) Plaintiff also takes issue with the fact the previously assigned magistrate judge did not “re-

10   screen” plaintiff’s complaint when plaintiff requested that the magistrate judge do so and because

11   plaintiff was not given an opportunity to amend. (Id. at 2–3.)

12          A review of the record reveals that plaintiff’s inflammatory characterizations of the

13   actions taken by the previously assigned magistrate judge are completely without merit. Plaintiff

14   was afforded two opportunities to amend his complaint, in the initial screening order (Doc. No. 8)

15   and in the pending findings and recommendations (Doc. No. 13 at 18, n.4); but plaintiff chose not

16   to do so, instead choosing to level unfounded personal attacks at the magistrate judge overseeing

17   his case. Moreover, plaintiff does not explain how he would cure the deficiencies in his

18   complaint identified by the pending findings and recommendations, which determined plaintiff’s

19   Eighth Amendment retaliation claim was unsupported by any alleged connection between

20   plaintiff’s filing of an inmate grievance and his being denied parole. (Id. at 17.) Because
21   petitioner’s pending objections are unpersuasive and the analysis set forth in the pending findings

22   and recommendations are supported by both the record and the law, the court will adopt the

23   pending findings and recommendations in full.

24          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

25   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

26
     1
27     On that same day, plaintiff also filed a notice of appeal. (Doc. No. 17.) The Ninth Circuit later
     dismissed that appeal for lack of jurisdiction, noting that a magistrate judge’s findings and
28   recommendations are not appealable. (Doc. Nos. 20, 21.)
                                                       2
     Case 1:20-cv-00245-DAD-EPG Document 22 Filed 03/11/21 Page 3 of 3


 1   objections, the court concludes that the magistrate judge’s findings and recommendations are

 2   supported by the record and by proper analysis.

 3          Accordingly,

 4          1. The findings and recommendations issued on June 25, 2020 (Doc. No. 13), are

 5               adopted in full;

 6          2. This action is dismissed, with prejudice, due to plaintiff’s failure to state a cognizable

 7               claim upon which relief may be granted; and

 8          3. The Clerk of the Court is directed to close this case.

 9   IT IS SO ORDERED.
10
        Dated:     March 11, 2021
11                                                         UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
